GRIFFIN, J.
The defendant Lloyd Phillips was charged in two separate informations with the offense of burglary on two different occasions. The defendant has appealed from the judgment of conviction in each case.  The clerk’s and reporter’s transcripts in these consolidated actions were filed in the office of the clerk of this court on February 13, 1940, and on February 27,1940, respectively, and the case was placed on the calendar for argument on April 9, 1940. No briefs have been filed and no appearance has been made for *413him. The People moved to affirm the judgment under the provisions of section 1253 of the Penal Code. It is quite apparent that the motion must be granted iñ each case. (People v. Whelan, 13 Cal. App. (2d) 274 [56 Pac. (2d) 960].)
Judgments affirmed.
Barnard, P. J., and Marks, J., concurred.